                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    SOUTHERN DIVISION




 CHARLES R. JOHNSON,                                              4;18-CV-04139-RAL


                       Plaintiff,

        vs.                                                              ORDER


 JAMESON ANNEX,

                       Defendant.




       On April 4, 2019, Plaintiff Charles R. Johnson filed a Notice of Appeal. Doc. 9. On April

8, 2019, the Eighth Circuit Court of Appeals remanded this case for calculation and collection of

appellate filing fees pursuant to Henderson v. Norris, 129 F.3d 481 (8th Cir. 1997). Doc. 11.

       Under the Prison Litigation Reform Act(PLRA), a prisoner who "files an appeal,.. [is]

required to pay the full amount of a filing fee." 28 U.S.C. § 1915(b)(1). This obligation arises

"'the moment the prisoner ... files an appeal.' Henderson, 129 F.3dat483(quoting         re Tyler,

no F.3d 528, 529-30 (8th Cir. 1997)). Therefore,"'[wjhen an inmate seeks pauper status, the

only issue is whether the inmate pays the entire fee at the initiation of the proceedings or over a

period oftime under an installment plan.'"Id.(quoting McGore v. Wrigglesworth, 114 F.3d 601,

604 (6th Cir. 1997)). "[Pjrisoners who appeal judgments in civil cases must sooner or later pay

the appellate filing fees in full." Id.(citing Newlin v. Helman, 123 F.3d 429,432(7th Cir. 1997)).

       Henderson sets forth the procedures to be used to assess, calculate, and collect appellate

filing fees in compliance with the Prison Litigation Reform Act of 1995 (PLRA). Id. at 483.

Plaintiff has not filed the requisite paperwork to proceed in forma pauperis or paid the appellate
filing fee."If the district court does not receive a certified copy of the prisoner's prison account

within 30 days of the notice of appeal, it shall calculate the initial appellate filing fee at $35 or

such other reasonable amount warranted by available information[.]" Id. at 485(emphasis added).

An initial partial filing fee of $35 is reasonable. Accordingly, it is

        ORDERED that Plaintiff is granted leave to proceed in forma pauperis on appeal.

       IT IS FURTHER ORDERED that Plaintiff must pay an initial partial filing fee of $35 by

May 22,2019, made payable to the Clerk, U.S. District Court.

       IT IS FURTHER ORDERED that the institution having custody of the Plaintiff is hereby

directed that whenever the amount in PlaintifFs trust account exceeds $10.00, monthly payments

that equal 20 percent ofthe funds credited the preceding month to the PlaintifFs trust account shall

be forwarded to the U.S. District Court Clerk's Office pursuant to 28 U.S.C. § 1915(b)(2), until

the $505 appellate filing fee is paid in full.

        DATED May           ,2019.

                                                 BY THE COURT:




                                                 ROBERTO A. LANGE
                                                 UNITED STATES DISTRICT JUDGE
